By the Court.
We are of opinion the judgment of the supreme court must be affirmed, upon the ground that the indictment was defective as an indictment for burglary in the first degree. Such an indictment should allege the manner in which the breaking was effected, and show it was done by one of the methods prescribed by the statute. This is not like an indictment for murder, for the extent of punishment varies with the circumstances under which the crime was committed.
Judgment of the supreme court affirmed.